UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 GREGORY T. HOWARD,

            Plaintiff,

            v.                                                Civil Action No. 09-531 (CKK)
 UNITED STATES DISTRICT COURT FOR
 THE SOUTHERN DISTRICT OF OHIO, et al.,

            Defendants.




                                  MEMORANDUM OPINION
                                     (March 30, 2009)

       This matter is before the Court on plaintiff’s pro se Complaint filed on March 18, 2009.

The Court shall dismiss the complaint sua sponte pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii)

(“[n]otwithstanding any filing fee . . . that may have been paid, the court shall dismiss the case at

any time if the court determines that the action . . . seeks monetary relief against a defendant who

is immune from such relief”) and Federal Rule of Civil Procedure 12(h)(3) (“[i]f the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action”).

       Plaintiff has sued the United States District Court for the Southern District of Ohio, the

United States Department of Justice, the United States Attorney General, the Administrative

Office of the United States Courts, and the United States Department of the Treasury, for

$27,519,203.43.1 Plaintiff indicates that he intends to seek leave to add the United States Court

       1
         The Court notes that Plaintiff has been declared a vexatious litigator under Ohio law and
is apparently subject to restrictions on his access to the state courts of Ohio. See Howard v. Ohio
Supreme Court, No. 07-514, 2008 U.S. Dist. LEXIS 6437 at *4-*12 (S.D. Ohio Jan. 14, 2008).
of Appeals for the Sixth Circuit and the United States Supreme Court as additional Defendants.

See Compl. ¶ 20. Notwithstanding the identities of the named or putative Defendants, it is

apparent that Plaintiff’s Complaint seeks damages in connection with various rulings made by

Judge Algenon L. Marbley in a case involving Plaintiff in the Federal District Court of the

Southern District of Ohio. Judges are absolutely immune from lawsuits predicated on acts taken,

as alleged here, in their judicial capacities. Forrester v. White, 484 U.S. 219, 225 (1988); Stump

v. Sparkman, 435 U.S. 349, 355-57 (1978); Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir.

1993). Although Plaintiff mistakenly asserts that 28 U.S.C. § 1331 provides this court with

“jurisdiction over other district court’s orders,” Compl. ¶ 31, this is not an appellate Court and

the Court lacks jurisdiction to review the judgments of other federal courts.

       Accordingly, Plaintiff’s Complaint shall be dismissed, and the summons issued shall be

quashed. A separate Order accompanies this Memorandum Opinion.



Date: March 30, 2009

                                                       /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                  2